913 So.2d 1109 (2005)
Catherine AARON
v.
STATE of Alabama.
CR-02-0390.
Court of Criminal Appeals of Alabama.
September 26, 2003.
Rehearing Denied November 14, 2003.
John A. McReynolds IV, Russellville, for appellant.
William H. Pryor, Jr., and Troy King, attys. gen., and Michael B. Billingsley, asst. atty. gen., for appellee.
PER CURIAM.
AFFIRMED BY UNPUBLISHED MEMORANDUM.
McMILLAN, P.J., and WISE, J., concur. BASCHAB, J., concurs in the result. SHAW, J., dissents, with opinion, which COBB, J., joins.
SHAW, Judge, dissenting.
I respectfully dissent from the conclusion in Part I of the unpublished memorandum that there was reasonable suspicion to justify the initial investigatory stop of the automobile in which Catherine Aaron was riding and that, therefore, the trial court properly denied Aaron's motions to suppress. I believe that Aaron's motions to suppress the evidence of the pseudoephedrine pills and the subsequent statement she made to police after the investigatory stop should have been granted, and I would reverse the judgment of the trial court on that ground. See my dissent in Shaver v. State, 894 So.2d 773 (Ala.Crim.App.2003).
COBB, J., concurs.